DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4, 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Hirano et al. (6,540,321) in view of Hirasawa et al. (2019/0143707).

Regarding claim 1, Hirano teaches an ink jet printer comprising: 
a head (fig. 3, item 20a) having a nozzle from which ink is ejected (note that there is necessarily a nozzle); 
an ink reservoir (fig. 4, item 20B) in which the ink supplied to the head is reserved (see fig. 2), the ink reservoir including a supply port (fig. 5, item 38); and 
a carriage (fig. 4, item 19) comprising walls including a lower wall portion (fig. 4, bottommost wall of carriage 19), an upper wall portion (fig. 5, wall of carriage above supply port 38, and a first wall portion (fig. 3, rightmost wall of carriage 19) disposed between the lower and upper wall portions (compare figs. 3-5), wherein the carriage is configured to move along a guide member (fig. 1, item 16), wherein the ink reservoir is positioned inside a space defined by walls of the carriage and wherein the head and the ink reservoir are mounted in the lower wall portion such that the nozzle is outside of the carriage (see figs. 1-4), wherein 

the upper wall portion is positioned vertically above the ink reservoir and covers the supply port (see fig. 5, note that uppermost wall of carriage is vertically above reservoir 41 and covers supply port 38), and 
the supply port and the first wall portion overlap with each other as viewed in the direction in which the carriage moves (see figs. 1-5, note that at least a portion of the supply port and the first wall portion overlap each other in the claimed direction).
Hirano does not teach wherein the upper wall has an opening portion that allows a state of the ink reservoir and a state of the ink contained in the ink reservoir to be observed. Hirasawa teaches such an opening (Hirasawa, see fig. 2, Note carriage with 11 with opening 19 for observing ink levels in reservoir 30). It would have been obvious to one of ordinary skill in the art at the time of invention to add an ink level window of the type disclosed by Hirasawa to the device disclosed by Hirano because doing so would allow for a user to monitor ink levels so as to know when refilling would be appropriate.
Hirasawa does not teach wherein the opening portion is in an upper wall. However, according to MPEP 2144.04, a rearrangement of parts is not patentable if such a rearrangement does not patentably modify the operation of the device. Here, the claimed invention has an opening in an upper wall while the prior art teaches an opening on a side wall. Despite the positional differences, openings on either of the walls operate in the same way. That is, whether the opening is located on an upper wall or a side wall, a user is able to look into the opening to see the amount of remaining ink in a reservoir. Thus Examiner maintains that the rearrangement of Hirasawa’s opening to be disposed on the upper wall of the claimed invention does not modify the overall operation of the device.   	Regarding claim 4, Hirano in view of Hirasawa teaches the ink jet printer according to claim 1, wherein the carriage has a second wall portion (Hirano, fig. 2, leftmost wall of carriage 19) at a position that is in a second direction from the supply port (Hirano, see figs. 1-5), the second 
 	Regarding claim 10, Hirano in view of Hirasawa teaches the ink jet printer according to claim 1, wherein the carriage has a third wall portion positioned at a position that is in a third direction from the ink reservoir, the third direction intersecting with a vertical direction and with the direction in which the carriage moves, and a vertically upper end of the third wall portion is positioned lower than a vertically upper end of the first wall portion (Hirano, see figs. 1-4, Note that this limitation could mean almost anything and is met by any one of a number of walls disclosed in the prior art carriage).

Response to Arguments


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEJANDRO VALENCIA whose telephone number is (571)270-5473.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEJANDRO VALENCIA/Primary Examiner, Art Unit 2853